DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-10, 31-48 are rejected under 35 U.S.C. 103 as being unpatentable over Tarighat Mehrabani (20210175925) in view of Jia et al (20210028915).
Regarding claim 1, Mehrabani discloses, Node apparatus (fig. 1-7, abstract) comprising: 
a first port for interfacing (¶ 0051, the wired connection system may include ports to connect to wired mediums, such as a fiber optic cable and the like); 
a second port for interfacing with a second portion of the network topology using at least a second type of network medium for data transmission; first network interface logic in communication with the first port (¶ 0051, the wired connection system may include ports to connect to wired mediums, such as a coaxial cable); 
first RF integrated circuit apparatus in data communication with the first network interface logic, the first RF integrated circuit apparatus configured to at least generate first RF waveforms within a first sub-band of a first prescribed frequency band (¶ 0058-0059, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 i.e. frequency band for wireless access to end users, such as 5 GHz band); 
frequency shifter apparatus configured to shift the first RF waveforms within the first prescribed frequency band to a frequency lower than the first prescribed frequency band (¶ 0058-0059, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
second RF IC apparatus in data communication with the first network interface logic, the second IC apparatus configured to at least generate second RF waveforms within a second sub- band of the first prescribed frequency band (¶ 0058-0059, repeater device 304B may be configured to perform frequency conversion between frequency f1 and frequency f3 i.e. frequency band for wireless access to end users, such as 2.4 Ghz for Bluetooth, or other bands); 
wherein the first RF IC apparatus is configured to generate at least part of the first RF waveforms for output via at least two first spatial diversity ports (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices), examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz), and 
the second RF IC apparatus is configured to generate at least part of the second RF waveforms for output via at least two second spatial diversity ports (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz).
Mehrabani does not specifically disclose a first port for interfacing with a first portion of a network topology using at least a first type of network medium for data transmission.
In the same field of endeavor, Jia et al discloses, a first port for interfacing with a first portion of a network topology using at least a first type of network medium for data transmission (¶ 0057, optical fiber, fig. 3-7); a second port for interfacing with a second portion of the network topology using at least a second type of network medium for data transmission (¶ 0057, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 2, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network topology comprises a fiber-optic distribution portion of the network topology, and the second portion comprises a coaxial cable portion of the network topology (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 3, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the network topology comprises a hybrid fiber coaxial cable television network topology operated by a multiple systems operator (¶ 0011, 0057 and 0066, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 4, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the first RF integrated circuit apparatus and the second RF integrated circuit apparatus each comprise   at least one IEEE-Std. (Institute of Electrical and Electronics Engineers standard)  802.11 ax compliant IC or chipset configured to generate at least the part of the first RF waveforms within the first sub-band of the first prescribed frequency band, and the second RF waveforms within the second sub-band of the first prescribed frequency band, respectively (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063).
Regarding claim 6, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the first and second sub-bands each comprise frequency band below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network topology, the coaxial cable portion comprising the second portion of the network topology (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claim 8, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the second RF IC apparatus comprises an IC or chipset configured to support at least one of 3GPP Long Term Evolution (LTE) or 3GPP 5G NR protocols (¶ 0059-0060 and Jia et al discloses, ¶ 0057, 0063 and 0074).
Regarding claim 9, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the IC or chipset configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols is configured to generate RF waveforms within  an unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 10, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the RF waveforms within the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands  are coupled to the second port via a signal path comprising at least a second frequency shifter apparatus and amplification logic (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074); and wherein the second frequency shifter apparatus is configured to shift the RF waveforms within the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands to a third sub-band within the first prescribed frequency band (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 31, Mehrabani discloses, a computerized apparatus comprising (fig. 1-7, abstract): 
a first data interface and a second data interface configured for data transmission (¶ 0051); a first integrated circuit in data communication with the first data interface, the first IC configured to at least one of (i) produce a first type of signals within a first frequency band (¶ 0058-0059, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 i.e. frequency band for wireless access to end users, such as 5 GHz band), or (ii) receive the first type of signals, via the first data interface, the first IC comprising an IEEE (Institute of Electrical and Electronics Engineers) Std. 802.11 ax-compliant chipset; and 
at least one frequency shifter configured to convert a frequency associated with the first type of signals from the first frequency band to a frequency within a second frequency band (¶ 0058-0059, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands), 
the second frequency band adapted for transmission to the second portion of the network via the second data interface, at least a portion of the second portion of the network comprising a coaxial cable infrastructure (308, fig. 3) (¶ 0058-0059, repeater device 304B may be configured to perform frequency conversion between frequency f1 and frequency f3 i.e. frequency band for wireless access to end users, such as 2.4 Ghz for Bluetooth, or other bands); 
wherein the first IC is configured to perform the at least one of the (i) production of the first type of signals within the first frequency band or the (ii) receipt of the first type of signals, via at least two spatial diversity ports associated with the first data interface (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz).
Mehrabani does not specifically disclose first portions of a network.
In the same field of endeavor, Jia et al discloses, a first data interface and a second data interface configured for data transmission with respective first and second portions of a network (¶ 0057, optical fiber, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 32, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, further comprising a second integrated circuit (IC) in data communication with the first data interface, the second IC configured to at least one of (i) produce the first type of signals within a third frequency band (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and variations thereof, Zigbee protocol, Bluetooth protocol, BLE, or other protocols that typically operate in the range 1 MHz to 6 GHz), or (ii) receive the first type of signals, via the first data interface, the second IC comprising an IEEE Std. 802.11ax-compliant chipset; and wherein the at least one frequency shifter is further configured to convert a frequency associated with the first type of signals from the third frequency band to a frequency within the second frequency band3 (¶ 0058-0059, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074). 
Regarding claim 33, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, further comprising a third integrated circuit (IC) in data communication with the first data interface, the third IC configured to. support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 34, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the third IC is coupled to the second data interface via a signal path comprising at least a second frequency shifter and amplification logic (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074). 
Regarding claim 35, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, further comprising spatial diversity-enable antenna apparatus operatively coupled to at least the first IC, the first IC and the spatial diversity-enable antenna apparatus configured to enable transmission and reception of RF waveforms compliant with IEEE Std. 802.1 lax (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 36, Mehrabani discloses, a method of operating a node apparatus of a network infrastructure to provide broadband data services (fig. 1-7, abstract), the method comprising: 
receiving, via a first portion of a network infrastructure (¶ 0051); 
providing, via first network interface logic, at least a first portion of the first signals to a first RF (radio frequency) integrated circuit (IC) apparatus (¶ 0058-0059, see detail in claim 1); 
providing via the first network interface logic, at least a second portion of the first signals to a second RF IC apparatus (¶ 0058-0059, see detail in claim 1); 
using the first RF integrated circuit apparatus for at least generating RF waveforms within a first sub-band of a prescribed frequency band via at least two first spatial diversity ports (¶ 0058-0059, see detail in claim 1); 
using the second RF integrated circuit apparatus for at least generating RF waveforms within a second sub-band of the prescribed frequency band via at least two second spatial diversity ports (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); 
using a first frequency shifter apparatus to shift the RF waveforms within the first and second sub-bands to at least one frequency lower than the first prescribed frequency band (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
providing the shifted RF waveforms to a second portion of the network (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands).
Mehrabani does not specifically disclose using at least a first type of network medium for data transmission, first signals.
In the same field of endeavor, Jia et al discloses, using at least a first type of network medium for data transmission, first signals and using at least a second type of network medium for data transmission (¶ 0057, optical fiber, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 37, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network infrastructure comprises a fiber-optic distribution portion of the network infrastructure, and the second portion comprises a coaxial cable portion of the network infrastructure (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 38, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the network infrastructure comprises a hybrid fiber coaxial (HFC) cable television network topology operated by a multiple systems operator (MSO) (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 39, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein at least one of (i) the using the first RF integrated circuit apparatus for at least generating RF waveforms within a first sub-band of a prescribed frequency band via at least two first spatial diversity ports, or (ii) using the second RF integrated circuit apparatus for at least generating RF waveforms within a second sub-band of the prescribed frequency band via at least two second spatial diversity ports, comprises using at least one IEEE-Std. (Institute of Electrical and Electronics Engineers standard) 802.11 ax compliant IC or chipset for generating at least the part of the RF waveforms within the first sub-band or second sub-band, respectively (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 40, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the RF waveforms within a first sub-band comprises generating the RF waveforms with the first sub-band such that they are not overlapping with the RF waveforms of the second sub-band (¶ 0058-0059, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., smartphones, repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands).
Regarding claim 41, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the first and second sub-bands each comprise generating within respective frequency bands below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network infrastructure, the coaxial cable portion comprising the second portion of the network infrastructure (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claim 42, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the node apparatus further comprise an IC or chipset configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols; and the method further comprises generating RF waveforms within an unlicensed or quasi- licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C-Bands using at least the IC or chipset configured to support at least one of 3GPP LTE or 3GPP 5G NR protocols (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).
Regarding claim 43, Mehrabani discloses, a method of operating a computerized apparatus within a network infrastructure, the computerized apparatus comprising (i) a second data interface configured for data transmission with respective second portions of the network infrastructure, at least a portion of the second portion of the network comprising a coaxial cable infrastructure, (ii) an IEEE (Institute of Electrical and Electronics Engineers) Std. 802.11 ax-compliant chipset in data communication with the first data interface, and (iii) at least one frequency shifter, the method comprising (fig. 1-3, abstract, ¶ 0058-0060, 0107, , the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands): 
receiving, at the 802.11 ax-compliant chipset and via the first data interface, first signals (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); 
processing the received first signals to generate 802.11 ax-compliant waveforms within a first frequency band via at least two spatial diversity ports associated with the 802.11 ax- compliant chipset (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands); and 
converting a frequency associated with the 802.11 ax-compliant waveforms from the first frequency band to a frequency within a second frequency band, the second frequency band adapted for transmission to the second portion of the network via the second data interface (¶ 0058-0060, 0107, the repeater device 304 may perform frequency shifting and conversion between frequency aggregation e.g. the plurality of RF signals having different frequency may be segregated using frequency shifting and same-frequency MIMO signaling. The end-user devices, such as a Wi-Fi device e.g., repeater device 304 may be configured to perform frequency conversion between frequency f1 and frequency f2 and f3 i.e. frequency band for wireless access to end users, such as 5 GHz band for Wi-Fi networks, 2.4 Ghz for Bluetooth, or other bands.
Mehrabani does not specifically disclose a first data interface.
In the same field of endeavor, Jia et al discloses, a first data interface and a second data interface configured for data transmission with respective first and second portions of the network infrastructure (¶ 0057, optical fiber, coaxial cable, fig. 3-7). Therefore, before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Mehrabani by specifically adding feature in order to enhance system performance to the significant improvement to the transmission performance of the digital link of radio frequency over glass network is achieved by introducing the delta-sigma modulation and demodulation processes at both the headend/hub and the customer premises/end users, thus, effectively replacing the optical connection with digital transmissions. The network transmission asymmetry is utilized to reduce the complexity at the transmitter side. The cost and design complexity of fiber nodes are significantly reduced while improving the system reliability as taught by Jia et al.
Regarding claim 44, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein the first portion of the network infrastructure comprises a fiber-optic distribution portion of the network infrastructure (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 45, Mehrabani and Jia et al disclose in claim 1 further, Jia et al discloses, wherein: the network infrastructure comprises a hybrid fiber coaxial (HFC) cable television network topology operated by a multiple systems operator (MSO); and the operating a computerized apparatus within the network infrastructure comprises operating by the MSO a node apparatus disposed at least partly between the first portion and the second portion (¶ 0011, 0057-0058, a hybrid fiber coaxial (HFC) network is provided. The network includes an optical hub configured to transmit a digitized bit stream over a digital optical link, a fiber node configured to receive the digitized bit stream over the digital optical link and convert the received digitized bit stream into a delta-sigma demodulated analog signal, and at least one end user configured to receive the delta-sigma demodulated analog signal from the fiber node).
Regarding claim 46, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the processing the received first signals to generate 802.1 lax-compliant waveforms within a first frequency band via at least two spatial diversity ports associated with the 802.11 ax- compliant chipset comprises processing the received first signals to generate 802.11 ax-compliant waveforms within a first sub-band of the first frequency band (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063); and the method further comprises using a second 802.11 ax-compliant chipset in data communication with the first data interface for at least generating 802.11 ax-compliant waveforms within a second sub-band of the first frequency band via at least two second spatial diversity ports; and wherein the first sub-band and the second sub-band are not overlapping with one another in frequency (¶ 0055, 0058-0059, the UEs utilizes propagation over-the-air, enabled by operating frequency f2 e.g., 5 GHz in case of Wi-Fi devices, 2.4 GHz Wi-Fi, CBRS band in case of LTE/5G-NR devices, examples of the different communication protocols include, but is not limited to Wi-Fi 2.4 GHz, 3.6 GHz, 5 GHz i.e. IEEE 802.11 protocol and also see Jia et al disclose ¶ 0057, 0063).
Regarding claim 47, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein the generating of the 802.11ax- compliant waveforms within the first and second sub-bands each comprise generating within respective frequency bands below 1.6 GHz, said frequency bands below 1.6 GHz suitable for transmission over a coaxial cable portion of the network infrastructure topology (¶ 0021, 0026, Jia et al discloses, ¶ 0051, 0057, table 1).
Regarding claim 48, Mehrabani and Jia et al disclose in claim 1 further, Mehrabani discloses, wherein: the computerized apparatus further comprise at least one IC configured to support at least one of 3GPP (Third Generation Partnership Project) Long Term Evolution (LTE) or 3GPP 5G NR (New Radio) protocols; and the method further comprises: generating RF waveforms within at least one of an unlicensed or quasi-licensed spectrum band, the at least one of the unlicensed or quasi-licensed spectrum band selected from the group consisting of: (i) NR-U bands, (ii) CBRS bands, and (iii) C- Bands, using at least the at least one IC configured to support at least one of 3GPP LTE or 3GPP 5G NR protocols; and causing delivery of the generated RF waveforms within the at least one of the unlicensed or quasi-licensed spectrum band to the second interface via at least one frequency shifting apparatus (¶ 0025, 0059, Jia et al discloses, ¶ 0057, 0063, 0066 and 0074).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643